Filed Pursuant to Rule 424(b)(3) Registration No. 333-180741 SUPPLEMENT NO. 1 DATEDDECEMBER 6,2012 TO THE PROSPECTUS DATED SEPTEMBER 25, 2012 OF MVP REIT, INC. We are providing this Supplement No. 1 to you to supplement our prospectus dated September 25, 2012. This Supplement No. 1 must be read in conjunction with our prospectus dated September 25, 2012. STATUS OF OUR INITIAL PUBLIC OFFERING We commenced our initial public offering of $550,000,000 in shares of common stock on September 25, 2012, of which $500,000,000 in shares can be issued pursuant to our primary offering and $50,000,000 in shares can be issued pursuant to our distribution reinvestment plan, or DRP. We refer to our primary offering and our DRP collectively as our offering. Subscription proceeds will be placed in escrow until such time as subscriptions representing $3,000,000 in shares have been received and accepted by us. As of the date of this supplement, we have not yet satisfied the conditions of this escrow. Our primary offering is expected to terminate on or before September 25, 2014, unless extended by our board of directors as permitted under applicable law and regulations. TRANSFER AGENT UPDATE Our prospectus erroneously identified ACS Securities, Services, Inc. as our registrar and as the transfer agent for shares of our common stock under the section “Description of Capital Stock” on page 153.The correct registrar and transfer agent for shares of our common stock is Computershare, Inc. QUARTERLY REPORT ON FORM 10-Q On November 14, 2012, we filed with the Securities and Exchange Commission our Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2012, pursuant to Section 13 of the Securities Exchange Act of 1934, as amended. Our Quarterly Report on Form 10-Q (without exhibits) is attached as Annex A to this Supplement No. 1. ANNEX A MVP REIT, INC.’S REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 Or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-180741 MVP REIT, INC. (Exact name of registrant as specified in its charter) MARYLAND 45-4963335 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 8880 W. SUNSET ROAD, SUITE 240, LAS VEGAS, NEVADA 89148 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number: 702.534.5577 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[]No[ X ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ X ]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [X] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[X] As of November 14, 2012, there were 22,222 shares of the Company’s Common Stock outstanding. Table of Contents TABLE OF CONTENTS Page Part I FINANCIAL INFORMATION Item 1. Financial Statements 1 Balance Sheet as of September 30, 2012 (unaudited) 1 Statements of Operations (unaudited) for the three months ended September 30, 2012 and for the period from April 3, 2012 (INCEPTION) through September 30, 2012 2 Statement of Equity (Deficit) (unaudited) for the period from April 3, 2012 (INCEPTION) through September 30, 2012 3 Statement of Cash Flows (unaudited) for the period from April 3, 2012 (INCEPTION) through September 30, 2012 4 Notes to Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qulitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 Part II OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3.
